Citation Nr: 1107792	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-07 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1960 to March 1963.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on appeal.  

In support of his claims, the Veteran testified at a 
videoconference hearing at the RO's office in St. Petersburg, 
Florida, held before the undersigned Acting Veterans Law Judge in 
December 2009.  A transcript of the hearing is of record.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's current bilateral hearing loss is shown to be 
etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated 
the concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been satisfied 
in the present case, it is the Board's conclusion that the law 
does not preclude the Board from adjudicating the Veteran's claim 
for service connection.  This is so because the Board is taking 
action favorable to the Veteran by granting service connection 
for the claim on appeal.  Thus, a decision at this point poses no 
risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1131.

In addition, if a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a disorder in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).
Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d).  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the first element for service connection is met.  Impaired 
hearing will be considered to be a disability under C.F.R. § 
3.385 (2010) when either: 1) the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; 2) when the auditory threshold in at least 
three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 26 decibels or greater; or, 3) when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  At the 
April 2007 VA examination, the Veteran displayed an auditory 
threshold greater than 40 decibels at 4000 Hertz in both ears.  
Thus, the Veteran has a current bilateral hearing loss disability 
for the purposes of establishing service connection.

In regards to an in-service incurrence, the Veteran reports that 
he was exposed to excessive noise in the military.  In the April 
2007 rating decision, VA conceded the Veteran's in-service noise 
exposure due to his involvement in heavy equipment engines and 
blasting during his military service.  

As for a nexus opinion, the file essentially contains one 
positive nexus opinion and one negative opinion.  

Taking the positive evidence first, in a February 2007 VA Medical 
Center (VAMC) medical report, S.M.B., Au.D., the Veteran's 
treating physician, physically examined the Veteran and then 
concluded that when "considering the patient's account of noise 
trauma while in the military, it is plausible that the hearing 
loss was at least in part caused by the noise exposure [the 
Veteran] experienced while on Active Duty."  One definition of 
the word "plausible" is "likely."  Webster's II New Riverside 
University Dictionary (1999).  The VA physician also determined 
that the Veteran's current hearing loss "has many 
characteristics of a noise-induced hearing loss."  In this 
regard, the examiner recommended that the Veteran request a 
compensation and pension evaluation for hearing loss.  

The negative evidence includes the opinion of the April 2007 VA 
examiner who determined that the Veteran's current hearing loss 
is not due to his in-service noise exposure because the Veteran's 
hearing loss was normal at the time of the Veteran's discharge 
from the military.  However, in Hensley v. Brown, 5 Vet. App. 155 
(1993), the United States Court of Appeals for Veterans Claims 
(Court) held that, even though disabling hearing loss - that is, 
according to the requirements of 38 C.F.R. § 3.385 - may not have 
been demonstrated at separation, a veteran may still establish 
service connection for a current hearing loss disability by 
showing he now satisfies the threshold minimum requirements of 
§ 3.385 and by submitting evidence that his current disability is 
related to his active military service.  See also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the VA examiner 
provided inadequate rationale for his negative nexus opinion.  

In regards to whether the Veteran's current bilateral hearing 
loss is etiologically related to his active military service, the 
Board finds that the evidence is at least in equipoise on this 
matter, which is all that is required for a grant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.303, 3.304.

The Veteran is fully competent to attest to his observations of 
the loud noise in service, and, to the extent of his perception, 
to his decreased hearing acuity since his military discharge.  
Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. 
§ 3.159(a)(2).  The Veteran credibly reported these observations, 
and the February 2007 VA physician fairly relied on those 
statements in providing her positive nexus opinion.

In sum, the evidence reflects a current bilateral hearing loss 
disability according to VA regulations and exposure to excessive 
noise during military service.  There is one favorable opinion 
for service connection and no opinions unfavorable to the 
Veteran's claim.

Therefore, based on the foregoing, the Board finds that the 
evidence of record is at least in relative equipoise as to 
whether the Veteran's bilateral hearing loss is related to his 
active military service.  Accordingly, resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran's 
current bilateral hearing loss was incurred during his active 
military service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.303, 3.304.


ORDER

The claim for service connection for the Veteran's bilateral 
hearing loss is granted.  


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

The only evidence of record offering an opinion as to the 
etiology of the Veteran's current tinnitus is the April 2007 VA 
compensation examination.  Specifically, this VA examiner, 
following a review of the claims file and a physical examination 
of the Veteran, determined that he could not "assess the 
relationship between the [Veteran's] tinnitus and the military 
noise exposure without resorting to mere speculation."  

Concerning a medical opinion in which the VA medical professional 
cannot render an opinion as to etiology without resorting to mere 
speculation, the Court recently determined that a VA examiner 
cannot use speculation "as a substitute for the full 
consideration of all pertinent and available medical facts to 
which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 
382 (2010).  Here, it is unclear whether the VA examiner closely 
considered the Veteran's lay statements and in-service presumed 
noise exposure, especially in light of the existence of a current 
diagnosis.  Thus, additional discussion by an examiner is 
necessary before a decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the etiology of his currently diagnosed 
tinnitus.  

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the service treatment records (STRs), and 
offer comments and opinions addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran's currently diagnosed tinnitus is 
causally related to his active military 
service, to include his presumed in-service 
noise exposure.

The VA examiner should also address whether 
it at least as likely as not (50 percent or 
greater 	probability) that the Veteran's 
tinnitus is etiologically related to or 
permanently aggravated by his now service-
connected bilateral hearing loss.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.  The examiner is asked to 
consider the Veteran's lay statements and 
provide information about the etiology in 
light of those statements and a review of the 
information in the claims folder.  

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disorder, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

2.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran and his representative a Supplemental 
Statement of the Case, and afford the 
appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



 Department of Veterans Affairs


